UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1203


ROBERT LAUTER,

                    Plaintiff - Appellant,

             v.

THE U.S. FOOD AND DRUG ADMINISTRATION; THE COMMONWEALTH
OF VIRGINIA; GLAXOSMITHKLINE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:19-cv-00157-AWA-RJK)


Submitted: August 21, 2020                                  Decided: September 18, 2020


Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Robert Lauter, Appellant Pro Se.      Richard J. Cromwell, MCGUIREWOODS, LLP,
Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Lauter appeals the district court’s order dismissing his civil complaint with

prejudice under 28 U.S.C. § 1915(e)(2)(B). Federal courts are obligated to evaluate their

own subject-matter jurisdiction whether raised by the parties or not. Jurisdiction was

unavailable under 28 U.S.C. § 1332 because Lauter named as a defendant the

Commonwealth of Virginia, whose presence in the action “destroy[ed] complete

diversity.” Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S. 161, 174 (2014).

While on the face of Lauter’s Amended Complaint, Lauter raises a claim “arising under

the Constitution, laws, or treaties of the United States,” 28 U.S.C. § 1331, because said

claim “is wholly insubstantial and frivolous,” we find his federal claim inadequate to confer

jurisdiction. Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (quoting Bell

v. Hood, 327 U.S. 678, 683–84 (1946)). Accordingly, although we agree that dismissal

was appropriate, we modify the district court’s judgment to reflect a dismissal without

prejudice for lack of subject matter jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                               AFFIRMED AS MODIFIED




                                             2